DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on September 6, 2022.
Claims 2 – 7 and 9 – 14 have been previously canceled.
Claims 1, 8 and 15 are currently pending and have been examined. 

Response to Arguments
Applicant’s arguments filed September 6, 2022 have been fully considered but they are not persuasive. On September 7, 2022, Applicant submitted a 37 § CFR 1.32 Declaration of Min Woo Jung, which is hereby entered.
Regarding Applicant’s arguments that the claimed compounds provide unexpectedly superior results, even when different green dopants are used, compared to the Comparative Examples, Examiner respectfully disagrees. Comparative Compound A differs from compounds 1-1, 1-2 and 1-3 only in the location of the carbazole group. Therefore, Comparative Example 7 can be compared to Examples 1, 3 and 5. Similarly, Compound B differs from compound 1-4 in both the position of the triazine group and the carbazole group. Therefore, Comparative Example 8 can be compared to Examples 2 and 4. Applicant asserts that the claimed combination of compounds significantly increases the lifetime of the devices. Examiner notes that the range of lifetimes for Examples 1, 3, and 5 ranges from 91 – 163 hours. Two of the Comparative Examples have a lifetime of 77 and 81 hours. Given the large range of values in the inventive devices, the Comparative Example results do not appear to be significantly inferior. Additional Experiment I was run to provide a compound that could be compared to comparative Example 9, however the results were only run for one green dopant, namely YDG. Finally, all the data provided with two hosts uses the claimed 2nd host material. No data has been shown to suggest how the compound of the claimed 1st host materials would behave with compounds similar to that of the claimed 2nd host material but outside the scope of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US20180037546) in view of Adamovich (US20160093808).
As per claims 1, 8, and 15, Sugino teaches:
An organic light emitting device comprising an anode; a hole injection layer; a hole transport layer; a light emitting layer; an electron transport layer and a cathode sequentially disposed on a substrate ([0171]: “Representative element constitutions used for an organic EL element of the present invention are…. (4) anode/hole transport layer/light emitting layer/electron transport layer/cathode.”)
Wherein the light emitting layer comprises a first host compound represented by Chemical Formula 1-1 
    PNG
    media_image1.png
    241
    198
    media_image1.png
    Greyscale
(Sugino teaches aromatic heterocyclic derivatives as host compounds [0087], such as Formula D1 
    PNG
    media_image2.png
    212
    339
    media_image2.png
    Greyscale
shown in [0163]. Compound 172 on page 39 defines a compound that reads on the claimed compound when R2 and R3 are hydrogen; Y is oxygen; L is a single bond; X1 to X3 are all N; Ar1 and Ar2 are both unsubstituted C6 aryl groups, namely phenyl groups. Sugino teaches compound 169 in the Table on page 39. This compound is similar to compound 172 except that claimed R1 group is a phenyl group and the carbazole group is substituted with a phenyl ring. When compound 172 is modified to include a phenyl group instead of the t-But group in the claimed R1 position, the compound reads on  the following compound claimed in claim 8 in the first row 
    PNG
    media_image3.png
    181
    122
    media_image3.png
    Greyscale
)
A dopant having green emission color ([0473]: “The organic EL element in Example 5 was used as a green color emitting element.”)
Sugino includes each element claimed, with the only difference between the claimed invention and Sugino being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high efficiency, long emission lifetime, and small deterioration with time when used even under a high-temperature condition ([0001]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
While Sugino teaches that the host material can be used in combination with another host compound having a different structure ([0062]), Sugino does not teach:
A second host compound represented by Chemical Formula 2 
    PNG
    media_image4.png
    161
    278
    media_image4.png
    Greyscale


Adamovich teaches emissive layers of OLED devices comprising a hole transporting co-host and an electron-transporting cohost ([0058]). The electron transporting material is selected from groups comprising a triazine group bonded to a dibenzofuran group ([0078] & [0094]), similar to the compounds taught by Sugino.
Adamovich further teaches compound F20 as an example of a hole transporting co-host 
    PNG
    media_image5.png
    209
    434
    media_image5.png
    Greyscale
([0104]). This compound reads on the claims wherein R’1 is biphenylyl, R’2 and R’3 are each independently hydrogen; n’ and m’ are 4; L’ is a single bond, Y’ is NR’, and R’ is biphenylyl. This compound is also the same as the following compound from claim 15 
    PNG
    media_image6.png
    129
    135
    media_image6.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugino to include a second host compound as taught by Adamovich. One of ordinary skill would have been motivated to make this modification because Sugino discloses that the host materials can be used in combination with another host compound (Sugino, [0062]), and Adamovich teaches that emissive layers of OLED devices often require multiple components, such as a hole-transporting co-host and an electron-transporting co-host to provide good lifetime and efficiency ([0058]).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789